DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s oral election of Claims 5-14 and 17-21 during a telephone call on January 24th, 2022 is acknowledged. Claims 22, 23 and 25-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. Election was made without traverse by Alex Hobson., Agent of Record (Reg. No. 57,173).

EXAMINER’S AMENDMENT
2.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alex Hobson; Agent of Record (Reg. No. 57,173) on 01/24/2022.
Claim 5 has been amended and replaced by the following: 
--5. (Currently Amended) An electrochemical heat transfer system comprising an electrochemical heat transfer device comprising: a) a controller; b) a working fluid comprising hydrogen; c) An electrochemical hydrogen compressor comprising: i) an anode; ii) a cathode; iii) a proton exchange membrane; iv) a power supply coupled to the anode and cathode to create an electrical potential across the anode and cathode to transfer the hydrogen across the proton exchange 

Claim 19 has been amended and replaced by the following: 
--19. (Original) The electrochemical heat transfer system of claim 5, wherein the metal hydride forming alloy comprises LaNi5. --
Claims 22-31 have been cancelled.

Allowable Subject Matter
3.         Claims 5-14 and 17-21 are allowed.

Reason for Allowance
4.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the electrochemical heat transfer system comprising an electrochemical heat transfer 
The following references (US 20160024666 A1) to Bahar; Bamdad et al., (US 20150241091 A1) to Bahar; Bamdad, (US 20100132386 A1) to Bahar; Bamdad, (US 20040142215 A1) to Barbir, Frano et al., (US 20130039779 A1) to Bahar; Bamdad et al., and (US 20170284685 A1) to Bahar; Bamdad et al.; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

03/10/2022